Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 1 of 12 PageID# 78

                                                                                                      FILED
                                                                                                  IN OPEN COURT



                                                                                              AU6 2 52QZD
                                                                                          CLERK. U.S. DISTRICT COURT
                                                                                             ALEXANDRIA. VIRGINIA
                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


    UNITED STATES OF AMERICA

            V.
                                                          No. l:20-cr-185-CMH

    TARIKJAAFAR,

           Defendant.



                                         PLEA AGREEMENT


          G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;
   undersigned counsel for the United States; the defendant, TARIK JA AFAR;and the defendant s
  counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules ofCriminal
  Procedure, The terms ofthis Plea Agreement are as follows:

          1.      Offense and Maximum Penalties

          The defendant agrees to waive indictment and plead guilty to a single count Criminal
  Information, charging the defendant with conspiracy to defraud various financial institutions and
  conspiracy to defraud the United States in violation of 18 U.S.C.§ 371. The maximum penalties
  for this offense are: a maximum term of5 years of imprisonment,a fine of$250,000,or not

   more than the greater oftwdce the gross gain derived by any person from the offense or twice the
   gross loss to a person other than the defendant resulting from the offense,full restitution,
   forfeiture of assets as outlined below,a special assessment pursuant to 18 U.S.C § 3013, and a

   maximum supervised release term of3 years. The defendant understands that any supervised
   release term is in addition to any prison terni the defendant may receive, and that a violation ofa
   term ofsupervised release could result in the defendant being returned to prison for the full term
   of supervised release.
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 2 of 12 PageID# 79




          2.     Factual Basis for the Plea

          The defendant will plead guilty because the defendant is in fact guilty ofthe charged
  offense. The defendant admits the facts set forth in the Statement ofFacts filed with this Plea

  Agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable
  doubt. The Statement of Facts, which is hereby incorporated into this Plea Agreement,

  constitutes a stipulation offacts for purposes ofSection IBl.2(c)ofthe Sentencing Guidelines.
          3.     Assistance and Advice of Counsel

          The defendant is satisfied that the defendant's attorney has rendered effective assistance.

  The defendant understands that by entering into this Plea Agreement, defendant surrenders
  certain rights as provided in this agreement. The defendant understands that the rights of
  criminal defendants include the following:

                 a.      the right to plead not guilty and to persist in that plea;
                 b.      the right to ajury trial;

                 c.      the right to be represented by counsel—^and, if necessary, have the court
                         appoint counsel—^at trial and at every other stage ofthe proceedings; and
                 d.      the right at trial to confront and cross-examine adverse witnesses, to be
                         protected from compelled self-incrimination,to testify and present
                         evidence,and to compel the attendance of witnesses.

          4.     Sentencing Guidelines, Recommendations,and Roles

          The defendant understands that the Court hasjurisdiction and authority to impose any

  sentence within the statutory maximum described above, but that the Court will determine the
  defendant's actual sentence in accordance with 18 U.S.C.§ 3553(a). The defendant understands

  that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing
  range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant
   may have received from the defendant's counsel,the United States, or tlie Probation Office, is a
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 3 of 12 PageID# 80




   prediction, not a promise, and is not binding on the United States,the Probation Office, or the

   Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker^ 543

   U.S.220(2005), the Court, after considering the factors set forth in 18 U.S.C.§ 3553(a), may

  impose a sentence above or below the advisory sentencing range,subject only to review by
  higher courts for reasonableness. The United States makes no promise or representation
  concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty
  plea based upon the actual sentence.

           Further, in accordance with Federal Rule of Criminal Procedure 11(c)(1)(B),the United

  States and the defendant stipulate and will recommend to the Court that the following provisions

  ofthe Sentencing Guidelines apply:

   Guidelinefs)              Description                                              Offense Level

   2Bl.l(a)(2)               Base offense level (Offenses Involving Fraud)                  6

   2Bl.l(b)(l)(H)            Loss More than $550,000                                        14



           The United States and the defendant further agree that the defendant has assisted the

  government in the investigation and prosecution ofthe defendant's own misconduct by timely
  notifying authorities ofthe defendant's intention to enter a plea of guilty, thereby pennitting the
  governmentto avoid preparing for trial and permitting the government and the Court to allocate
  their resources efficiently. Ifthe defendant qualifies for a two-level decrease in offense level

  pursuant to U.S.S.G.§ 3El.l(a)and the offense level prior to the operation ofthat section is a
  level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3E1.1(b), a motion prior

  to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense

  level.


           The United States and the defendant have not agreed on any further sentencing issues,

  whether related to the Sentencing Guidelines, including additional enhancements, or the factors
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 4 of 12 PageID# 81




   listed in 18 U.S.C. § 3553(a), other than those set forth above or elsewhere in this Plea

   Agreement. Any stipulation on a Guidelines provision does not limit the parties' arguments as to

   any other Guidelines provisions or sentencing factors under Section 3553(a), including

  arguments for a sentence within or outside the advisory Guidelines range found by the Court at

  sentencing.

          5.      Waiver of Appeal,FOIA,and Privacy Act Rights

          The defendant also understands that 18 U.S.C.§ 3742 affords a defendant the right to

  appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal

  the conviction and any sentence within the statutory maximum described above(or the manner in

  which that sentence was determined) on the grounds set forth in 18 U.S.C,§ 3742 or on any

  ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on

  direct appeal, in exchange for the concessions made by the United States in this Plea Agreement.

  This agreement does not affect the rights or obligations ofthe United States as set forth in 18

  U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

  representative,to request or receive from any department or agency ofthe United States any
  records pertaining to the investigation or prosecution ofthis case, including without limitation

  any records that may be sought under the Freedom ofInformation Act,5 U.S.C. § 552, or the

  Privacy Act,5 U.S.C.§ 552a.

         6.      Immunity from Further Prosecution in This District

         The United States will not further criminally prosecute the defendant in the Eastern

  District of Virginia for the specific conduct described in the Information or Statement ofFacts,

  This Plea Agreement and Statement of Facts does not confer on the defendant any immunity

  fi"om prosecution by any state government in the United States.
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 5 of 12 PageID# 82




          7.      Payment of Monetaiy Penalties

          The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613 and 18 U.S.C.

  § 3572, all monetary penalties imposed by the Court, including restitution, will be due

  immediately and subject to immediate enforcement by the United States as provided for in

  Section 3613. Within 14 days of a request, the defendant agrees to provide all ofthe defendant's

  financial information to the United States and the Probation Office and, if requested,to

  participate in a pre-sentencing debtor's examination and/or complete a financial statement under

  penalty of pequiy. Ifthe Court imposes a schedule of payments,the defendant understands that
  the schedule ofpayments is merely a minimum schedule ofpayments and not the only method,

  nor a limitation on the methods,available to the United States to enforce the judgment. Until all

  monetary penalties are paid in full, the defendant will be referred to the Treasury Offset Program

  so that any federal payment or transfer ofreturned property to the defendant will be offset and

  applied to pay the defendant's unpaid monetary penalties. Ifthe defendant is incarcerated, the
  defendant agrees to participate voluntarily in the Bureau ofPrisons' Inmate Financial

  Responsibility Program, regardless of whether the Court specifically directs participation or

  imposes a schedule of payments.. Defendant agrees to make good-faith efforts toward payment

  ofall monetary penalties imposed by the Court.

         8.      Special Assessment

         Before sentencing in this case, the defendant agrees to pay a raandatoiy special

  assessment of$100 per felony count of conviction, pursuant to 18 U.S.C.§ 3013(a)(2)(A).

         9-      Restitution


         The defendant agrees that restitution is mandatory pursuant to 18 U.S.C. § 3663A(c)(l),

  and the defendant agrees to the entry of a Restitution Order for the full amount ofthe victims'
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 6 of 12 PageID# 83




  losses as determined by the Court. Pursuant to 18 U.S.C.§ 3663A(c)(2), the defendant further

  agrees that an offense listed in Section 3663A(c)(l)gave rise to this Plea Agreement and, as

  such, victims ofthe conduct described in the charging instrument. Statement of Facts, or any

  related or similar conduct shall be entitled to restitution. Without limiting the amount of

  restitution that the Court must impose, the parties agree that, at a minimum,the victims are

  entitled to at least $1,448,500 in restitution. The total loss and restitution amounts will be

  determined by the court at sentencing.

          The defendant understands that forfeiture and restitution are separate and distinct

  financial obligations that must be imposed upon a criminal defendant. The defendant further

  understands that restitution will be enforced pursuant to 18 U.S.C.§ 3572, 18 U.S.C. § 3613,and

  18U.S.a§3664(m).

         The parties acknowledge that determination ofthe identities, addresses, and loss amounts

  for all victims in this matter is a complicated and time-consuming process. To that end,

  defendant agrees that, pursuant to 18 U.S.C. § 3664(d)(5), the Court may defer the imposition of
  restitution until after the sentencing; however, defendant specifically waives the 90-day

  provision found at Section 3664(d)(5) and consents to the entry ofany orders pertaining to
  restitution after sentencing without limitation.

         10.     Forfeiture Agreement

         The defendant understands that the forfeiture of assets is part of the sentence that must be

  imposed in this case. The defendant agrees to forfeit all interests in any fraud-related asset that

  the defendant owns or over which the defendant exercises control, directly or indirectly. This

  includes any property that is traceable to, derived from,fungible with, or a substitute for the
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 7 of 12 PageID# 84




  following: property that constitutes the proceeds ofthe offense. The defendant agrees thatthe
  assets subject to forfeiture include, but are not limited to,the following specific property:

                  a.     $30,000 Seized from bags at John F.Kennedy Airport
                  b.     $182,136 currently held in Visla Capital LLC b^nk account ending in
                         6075 at United Bank.

                  c.     $255,851 currently held in the Washington Capilal Group,LLC,account
                         ending in 3990 at Capital One bank.

                  d.     $8,000 currently held in the Global Capital Financing, LLC account
                         ending in 3777 at M&T Bank.

          The defendant understands that ifthe assets subject to forfeiture are not available to the

  United States to be forfeited,the Court must enter a forfeiture money judgment in the amount of

  the unavailable assets. United States v. Blackman,746 F.3d 137(4th Cir. 2014).

          The defendant further agrees to waive all interest in the asset(s) in any administrative or

  judicial forfeiture proceeding, whether criminal or civil, state or federa   The defendant agrees to

  consent to the entry of orders offorfeiture for such property and waives the requirements of

  Federal Rules of Criminal Procedure 32.2 and 43(a)regarding notice ofthe forfeiture in the

  charging instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe

  forfeiture in thejudgment. Defendant admits and agrees that the conduct described in the

  charging instrument and Statement of Facts provides a sufficient factual and statutory basis for

  the forfeiture ofthe property sought by the government

         In addition, if restitution is ordered as part ofthe sentence and in the event the defendant

  submits a financial affidavit to the U.S. Attorney's Office and the U.S. Attorney's Office

  determines in its sole discretion that the defendant meets the criteria for restoration under the

  restoration policy ofthe Money Laundering and Asset Recovery Section("MLARS")ofthe U.S

  Department of Justice, including an inability to pay both restitution and forfeiture, the U.S.
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 8 of 12 PageID# 85




   Attorney's Office will submit a restoration request to MLARS that an>j amount obtained through
   forfeiture to be applied towards any restitution ordered. If, however,tile U.S. Attorney's Office
   determines in its sole discretion that the defendant does not meet those criteria, the U.S.

   Attorney's Office shall be under no obligation to make any such request. The defendant further
  understands that MLARS,which is not bound by this agreement, retains ultimate discretion

  regarding whether to grant or deny any restoration request. Moreover, the defendant

  acknowledges that a defend^t has no right to an offset against restituti(3n for any property
  forfeited, United States v. Blackman, 746 F.3d 137(4th Cir. 2014), and agrees not to challenge

  any decision made by the U.S. Attorney's Office or MLARS with respect to any decision with
  respect to any restoration recommendation. The defendant also agrees not to request that the
  Court reduce or otherwise offset any forfeiture order entered by the am|>unt of restitution ordered
  or any restitution order entered by the amount of any forfeiture orderedi
          11.     Waiver of Further Review of Forfeiture                       j
                                                                               I
                                                                               I
          The defendant further agrees to waive all constitutional and stat^itoiy challenges to

  forfeiture in any manner(including dii-ect appeal, habeas corpus, or any other means)to any

  forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

  forfeiture constitutes an excessive fine or punishment. The defendant a so waives any failure by

  the Court to advise the defendant of any applicable forfeiture at the tim the guilty plea is

  accepted as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by

  the United States to pass clear title to forfeitable assets to the United StEites, and to testify

  truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all

  property covered by this agreement is subject to forfeiture as proceeds ofthe fraud.
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 9 of 12 PageID# 86




          12.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

          Upon request by the government,the defendant agrees to identify all assets in which the
                                                                           [
   defendant had any interest or over which the defendant exercises or exercised control, directly or

   indirectly, within the past 4 months from the date ofthe defendant's signature on this Plea

   Agreement. The defendant agrees to take all steps as requested by the United States to obtain

  from any other parties by any lawful means any records ofassets owned at any time by the

  defendant. The defendant agrees to undergo any polygraph examination the United States may

  choose to administer conceming such assets and to provide and/or consent to the release ofthe

  defendant's tax returns for the previous five years. The defendant understands that the proceeds

  ofthe ofFense(s) are subject to forfeiture and cannot be used for any puipose, to include

  attorney's fees and living expenses.

          13.    Impact of Guilty Pica on Immigration or Citizenship Status

          The defendant recognizes that pleading guilty may have consequences for defendant's

  immigration status, if defendant is not a citizen ofthe United States, or for defendant's
  citizenship status, if defendant is a naturalized citizen. Under federal la^, a broad range of

  crimes are removable offenses, including offenses that qualify as aggravated felonies, crimes

  involving moral turpitude, and conduct involving controlled substances and firearms, among

  many other categories ofcriminal activity. Likewise,ifdefendant is ajnaturalized citizen,
                                                                               I



  defendant acknowledges that certain convictions, which may include defendant's conviction,

  may expose defendant to denaturalization under federal law. Because removal, denaturalization,

  and other immigration consequences are the subjects of a separate proceeding, defendant

  understands that no one, including defendant's attorney, the U.S. Attorney's Office, or the U.S.

  District Court, can predict to a certainty the effect of defendant's conviction on defendant's
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 10 of 12 PageID# 87




   immigration or citizenship status. Defendant nevertheless affirms that defendant knowingly and

   voluntarily agrees to plead guilty regardless ofany present or future immigration consequences

   that defendant's plea may entail, even ifthe consequence is defendant's automatic removal from

   the United States or denaturalization followed by automatic removal from the United States,

           14,    Breach of the Plea Agreement and Remedies

           This Plea Agreement is effective when signed by the defendant^ the defendant's attorney,
   and an attorney for the United States. The defendant agrees to entry ofjthis Plea Agreement at
   the date and time scheduled with the Court by the United States (in consultation with the

   defendant's attorney). Ifthe defendant withdraws from this agreement]or commits or attempts
   to commit any additional federal, state, or local crimes, or intentionally gives materially false,

   incomplete, or misleading testimony or information, or otherwise violates any provision ofthis

   agreement then:

                          The United States will be released from its obligations under this
                          agreement. The defendant, however, may not withdraw the guilty plea
                          entered pursuant to this agreement.                I
                                                                             i


                  b.      The defendant will be subject to prosecution for any federal criminal
                          violation, including, but not limited to, perjury ar|d obstruction ofjustice,
                          that is not time-barred by the applicable statute oflimitations on the date
                          this agreement is signed. Notwithstanding the subsequent expiration of
                          the statute oflimitations, in any such prosecution!,the defendant agrees to
                          waive any statute-of-limitations defense.

                  c.      Any prosecution, including the prosecution that is the subject ofthis
                          agreement, may be premised upon any information provided, or
                          statements made, by the defendant, and all such information, statements,
                          and leads derived therefrom may be used against the defendant. The
                          defendant waives any right to claim that statements made before or after
                         the date of this agreement, including the Statement of Facts accompanying
                         this agreement or adopted by the defendant and aiy other statements made
                         pursuant to this or any other agreement with the United States,should be
                         excluded or suppressed under Fed. R.Evid. 410,]"ed. R. Grim.P. 11(f),
                         the Sentencing Guidelines, or any other provision ofthe Constitution or
                         federal law.




                                                    10
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 11 of 12 PageID# 88




          Any alleged breach ofthis agreement by either party shall be dkermined by the Court in
                                                                         I


   an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

   be admissible and at which the moving party shall be required to establish a breach ofthis Plea

   Agreement by a preponderance ofthe evidence.

          15.     Nature of the Agreement and Modifications

          This written agreement constitutes the complete plea agreement between the United

   States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

   acknowledge that no threats, promises, or representations have been made, nor agreements

  reached, other than those set forth in writing in this Plea Agreement oriiny associated documents

  filed with the Court,to cause the defendant to plead guilty. Any modification ofthis Plea

  Agreement shall be valid only as set forth in writing in a supplemental or revised plea agreement

  signed by all parties.


                                            G.Zachary Terwiliiger
                                            United States Attorney

                                      By:
                                            Kimberly Shartar
                                            Assistant United States Attorney




                                            William Fitzpatrick
                                            Assistant United States Attorney




                                                 11
Case 1:20-cr-00185-CMH Document 35 Filed 08/25/20 Page 12 of 12 PageID# 89




            Defendant's Signature: I hereby agree that 1 have consulted witb my attorney and fully
   understand all rights with respect to the pending criminal Information. Further,I fiilly
   understand all rights with respect to 18 U.S.C.§ 3553 and the provisio]|is ofthe Sentencing
   Guidelines Manual that may apply in my case. I have read this Plea Agreement and carefully
   reviewed every part of it with my attorney. I understand this agreemer^t and voluntarily agree to
   it.



    Date:
                                                     RIK JAAFAR
                                                                      k
            Defense Counsel's Signature: I am counsel for the defendant in this case. I have fully
   explained to the defendant the defendant's rights with respect to the pending Information.
   Further, I have reviewed 18 U.S.C. § 3553 and the Sentencing Guidelmes Manual,and I have
   ftilly explained to the defendant the provisions that may apply in this cake. I have carefully
   reviewed every part of this Plea Agreement with the defendant. To my knowledge, the
   defendant's decision to enter into tfiis agreement is an informed and vol^untary one.

    Date:    8/11/2020
                                                 David Dischley
                                                 Counsel for the Defendant




                                                   12
